Name: 2000/161/EC: Commission Decision of 14 February 2000 amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (notified under document number C(2000) 286) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  cooperation policy;  animal product;  trade
 Date Published: 2000-02-24

 Avis juridique important|32000D01612000/161/EC: Commission Decision of 14 February 2000 amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (notified under document number C(2000) 286) (Text with EEA relevance) Official Journal L 051 , 24/02/2000 P. 0038 - 0040COMMISSION DECISIONof 14 February 2000amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries(notified under document number C(2000) 286)(Text with EEA relevance)(2000/161/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Directive 97/79/EC(2), and in particular Article 10 thereof,Whereas:(1) Commission Decision 97/217/EC(3), as last amended by Decision 1999/758/EC(4), lays down groups of third countries, or parts thereof, which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries.(2) Following a Community veterinary mission in the Russian region of Murmansk, it appears that the health situation in this territory is controlled by veterinary services which can offer satisfactory guarantees concerning diseases which might be transmitted through the imports into the Community of farmed or wild cloven-hoofed game meat, excluding swine.(3) The responsible veterinary authorities of Russia have confirmed that the region of Murmansk has during the last 24 months been free from foot-and-mouth disease.(4) No vaccinations have been carried out against this disease during the past 12 months.(5) The responsible veterinary authorities of Russia have undertaken to notify the Commission and the Member States, by telex or fax, within 24 hours of confirmation of the occurrence of the abovementioned disease or of the adoption of vaccination against it.(6) A regionalisation should be applicable to imports of farmed cloven-hoofed game meat, excepting swine, from the Russian region of Murmansk.(7) It is therefore necessary to amend Decision 97/217/EC.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/217/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 88, 3.4.1997, p. 20.(4) OJ L 300, 23.11.1999, p. 27.ANNEXGroups of third countries which are able to utilise the veterinary certification as laid down in Decisions 97/218/EC, 97/219/EC and 97/220/EC>TABLE>